                                                                                            Entered on Docket
                                                                                            March 14, 2019
                                                                                            EDWARD J. EMMONS, CLERK
                                                                                            U.S. BANKRUPTCY COURT
                                                                                            NORTHERN DISTRICT OF CALIFORNIA


                                             1
                                             2                                            The following constitutes the order of the Court.
                                                                                          Signed: March 14, 2019
                                             3
                                             4
                                                                                          ________________________________________
                                                                                          Charles Novack
                                             5                                            U.S. Bankruptcy Judge

                                             6
                                             7
                                             8                                UNITED STATES BANKRUPTCY COURT
                                             9                                 NORTHERN DISTRICT OF CALIFORNIA
                                            10
                                            11    In re:                                           Case No. 15-11306 DM
                                                                                                   Chapter 13
UNITED STATES BANKRUPTCY COURT




                                                  RALSTON RANDOLPH BUFFAM AND
  For The Northern District Of California




                                            12
                                                  PATRICIA LYNN BUFFAM,                            ORDER DENYING MOTION FOR
                                            13                                                     RELIEF FROM THE AUTOMATIC
                                                                   Debtors.                        STAY
                                            14
                                            15
                                            16             On March 13, 2019, the court conducted a hearing on US Bank Trust National Association’s

                                            17   Motion for Relief From the Automatic Stay (the “Motion”). Appearances were stated on the record.

                                            18   For the reasons stated on the record,

                                            19             IT IS HEREBY ORDERED that the Motion is denied for lack of prosecution.

                                            20
                                                                                     * * * END OF ORDER * * *
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                   1
                                                 ORDER DENYING MOTION
                                            Case: 15-11306       Doc# 61      Filed: 03/14/19   Entered: 03/14/19 12:46:32       Page 1 of 2
                                             1                                           COURT SERVICE LIST
                                             2
                                                 Ralston Randolph Buffam
                                             3   7402 Circle Drive
                                                 Rohnert Park, CA 94928
                                             4
                                                 Patricia Lynn Buffam
                                             5   7402 Circle Drive
                                                 Rohnert Park, CA 94928
                                             6
                                             7   Other recipients are ECF participants
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                 2
                                                 ORDER DENYING MOTION
                                            Case: 15-11306     Doc# 61     Filed: 03/14/19    Entered: 03/14/19 12:46:32   Page 2 of 2
